Opinion issued May 6, 2021




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-21-00096-CR
                           ———————————
                    LINDA LIZETTE LERMA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 461st District Court
                          Brazoria County, Texas
                      Trial Court Case No. 82180-CR


                         MEMORANDUM OPINION

      On October 17, 2018, a jury found appellant, Linda Lizette Lerma, guilty of

the felony offense of murder. The jury sentenced appellant to forty years’

confinement in the Texas Department of Criminal Justice. Our Court affirmed

appellant’s conviction on direct appeal. See Lerma v. State, No. 01-18-00999-CR,
2019 WL 5996380, at *1 (Tex. App.— Houston [1st Dist.] Nov. 14, 2019, no pet.)

(mem. op, not designated for publication). The mandate issued on January 24, 2020.

      On February 1, 2021, appellant filed a pro se notice of appeal seeking a second

appeal from her final 2018 conviction. The notice of appeal is untimely, but more

fundamentally we lack jurisdiction to consider a second appeal of appellant’s final

conviction. See Hines v. State, 70 S.W. 955, 957 (Tex. Crim. App. 1902) (“[O]nly

one appeal can be made from a verdict and judgment of conviction in any case.”).

The exclusive post-conviction remedy in final felony convictions in Texas courts is

through a writ of habeas corpus pursuant to article 11.07 of the Texas Code of

Criminal Procedure. TEX. CODE CRIM. PROC. art. 11.07, § 5 (providing that “[a]fter

conviction, the procedure outlined in this Act shall be exclusive and any other

proceeding shall be void and of no force and effect in discharging the prisoner”); see

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f); see, e.g., Hosea v. State, No. 01-11-01050-CR, 2012 WL 2345351, *1

(Tex. App.—Houston [1st Dist.] June 21, 2012, no pet.) (mem. op., not designated

for publication) (dismissing for want of jurisdiction defendant’s subsequent appeal

of conviction that had previously been affirmed); Arabzadegan v. State, No. 03-19-

00728-CR, 2020 WL 370880, at *1 (Tex. App.—Austin Jan. 23, 2020, pet. ref'd)

(mem. op., not designated for publication) (same); McDonald v. State, 401 S.W.3d


                                          2
360, 361–63 (Tex. App.—Amarillo 2013, pet. ref'd) (same). Any pending motions

are dismissed as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3